Title: From Alexander Hamilton to Richard Hunewell, 13 November 1799
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir:
            New York Nor. 13th. 1799
          
          Your letter of the second of November h instant has just been delivered to me.
          I have pressed the subject of Money in repeated communications with the Pay Master General and the delay in transmitting it has proceeded from causes altogether unknown to me. I have just renewed the application in an  urgent manner—
          With Great c—
          Col. Hunnewell—
        